ON MOTION ROE REHEARING.
Broyles, C. J.
It is contended by counsel for the plaintiff in error in his motion for a rehearing that when the trial judge, on the first hearing of this case, sustained the general demurrers to the affidavit of illegality, he at the same time overruled the special demurrers interposed thereto, and that this ruling “became the law of the case and could not be later set aside on a general demurrer, motion to dismiss or otherwise,” and, therefore, “that when the court entered an order overruling the demurrers numbered 11, 12, and 15, it necessarily adjudicated that the facts set up in paragraphs 2, 3, and 6 [of the affidavit of illegality] were relevant, material, and set up defensive matter.” We agree with the contention of counsel that the judgment overruling the special demurrers became the law of the case, but we do not agree with counsel’s assumption that the demurrers numbered 11, 12, and 15 were *308special demurrers, or that they were so considered by the judge when he passed the order overruling “the special demurrers.” ■
After a careful consideration of all the grounds of the motion for a rehearing we ñnd no good or sufficient reason for granting the same.

Rehearing denied.


Lulce and Bloodworth, JJ., concur.